DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-3, 11-12, and 15 drawn to a computational system/method implementing an adaptive model comprising a multiplicative section, input handling section, a summation section, a processing unit, and further comprises a control system operative to vary the mappings.
Group 2, claim(s) 4-5, drawn to a computational system implementing an adaptive model comprising a multiplicative section, input handling section, a summation section, .
Group 3, claim(s) 6-10, drawn to a computational system implementing an adaptive model comprising a multiplicative section, input handling section, a summation section, a processing unit, and further comprises a selective disablement unit for disabling sum units whose outputs meet a similarity criterion.
Group 4, claim(s) 13-14, drawn to a computational system implementing an adaptive model comprising a multiplicative section, input handling section, a summation section, a processing unit, and further the summation section forms a normalization parameter to divide the sum values by.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Posteriori lack unity of invention because even though the inventions of these groups require the technical feature of a computational system implementing an adaptive model comprising a multiplicative section, input handling section, a summation section, a processing unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Huang, Guang-Bin, et al. "Extreme learning machine for regression and multiclass classification." IEEE Transactions on Systems, Man, and Cybernetics, Part B (Cybernetics) 42.2 (2011): 513-529. (Table I, Section II, Equation (3); Section IV; Equations (47)-(52))  Note: This NPL reference is cited in the IDS filed on 3/19/2018.  
Section III, equation (17) hidden layers);
an input handling section, for receiving the input signals, and transmitting them to a corresponding plurality of the multiplicative units defined by a first mapping, the multiplicative units being arranged to perform multiplication operations on the corresponding input signals according to respective numerical parameters (section III “h(x)=[h1(x),...,hL(x)] is the output (row) vector of the hidden layer with respect to the input x. h(x) actually maps the data from the d-dimensional input space to the L-dimensional hidden-layer feature space (ELM feature space) H, and thus, h(x) is indeed a feature mapping.”, equation (17));
a summation section comprising a plurality of sum units for forming a respective plurality of sum values, each sum value being obtained using the sum of a respective plurality of the results of the multiplication operations defined by a second mapping between multiplicative units and sum units (equation (3), (17), Section IV-A, 3, feature mapping matrix Z ); and 
a processing unit for receiving the sum values, and generating an output as a 15 function of the sum values and a respective set of variable parameters (Section III; The output function of ELM for generalized SLFNs (take one output node case as an example) is fL(x) = L i=1 βihi(x) = h(x)β (17) where β = [β1,...,βL] T is the vector of the output weights between the hidden layer of L nodes and the output node and h(x)=[h1(x),...,hL(x)] is the output (row) vector of the hidden layer with respect to the input x. Equation (3), (17), (20), and (47)-(52));
posteriori. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121